         CASE 0:20-cr-00160-NEB-LIB Doc. 64 Filed 02/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 United States of America,                         Case No. 20-cr-160 (NEB/LIB)

                             Plaintiff,
                                               DEFENDANT’S MOTION TO SEAL
 v.

 Benjamin Joseph Roggenbuck ,

                             Defendant.




       Defendant Benjamin Joseph Roggenbuck, by and through his undersigned

counsel, Brian Toder, respectfully moves the Court for an Order sealing Document Nos.

62 and 63, Defendant’s Sentencing Memorandum and Declaration of Brian N. Toder.

The undersigned, in support of the motion, advises that Document Nos. 62 and 63 are

filed as restricted documents, as they relate to the sensitive medical issues of defendant

and others, the documents should be under seal.

                                           CHESTNUT CAMBRONNE PA

 Date: February 2, 2021                   By /s/ Brian N. Toder
                                           Brian N. Toder, #17869X
                                           100 Washington Avenue South
                                           Suite 1700
                                           Minneapolis, MN 55401
                                           (612) 339-7300
                                           btoder@chestnutcambronne.com
                                           ATTORNEYS FOR DEFENDANT
